Exhibit 10.14.1



Confidentiality and Business Protection Agreement


This Confidentiality and Business Protection Agreement (“Agreement”) is hereby
entered into by and between Donald M. Casey, Jr. (“Executive”) and Cardinal
Health, Inc., an Ohio Corporation (the “Company”) effective as of April 9, 2012.


It is hereby agreed as follows:


1.Consideration and Acknowledgements. The parties acknowledge that the
provisions and covenants contained in this Agreement are ancillary and material
to, and in consideration of, the employment letter agreement effective as of
April 9, 2012 and that the limitations contained herein are reasonable in
geographic and temporal scope and do not impose a greater restriction or
restraint than is necessary to protect the goodwill and other legitimate
business interests of the Company. The parties also acknowledge and agree that
the provisions of this Agreement do not adversely affect the Executive's ability
to earn a living in any capacity that does not violate the covenants contained
herein. The parties further acknowledge and agree that the provisions of Section
9(a) below are accurate and necessary because (i) this Agreement is entered into
in the State of Ohio, (ii) Ohio has a substantial relationship to the parties
and to this transaction, (iii) Ohio is the headquarters state of the Company,
which has operations worldwide and has a compelling interest in having its
employees treated uniformly, (iv) the use of Ohio law provides certainty to the
parties in any covenant litigation in the United States, and (v) enforcement of
the provisions of this Agreement would not violate any fundamental public policy
of Ohio or any other jurisdiction.
2.    Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company and all of its subsidiaries, partnerships, joint
ventures, limited liability companies, and other affiliates (collectively, the
"Cardinal Group"), all secret or confidential information, knowledge or data
relating to the Cardinal Group and its businesses (including, without
limitation, any proprietary and not publicly available information concerning
any processes, methods, trade secrets, research, secret data, costs, names of
users or purchasers of their respective products or services, business methods,
operating procedures or programs or methods of promotion and sale) that the
Executive has obtained or obtains during the Executive's employment by the
Cardinal Group and that is not public knowledge (other than as a result of the
Executive's violation of this Agreement) ("Confidential Information"). For the
purposes of this Agreement, information shall not be deemed to be publicly
available merely because it is embraced by general disclosures or because
individual features or combinations thereof are publicly available. The
Executive shall not communicate, divulge or disseminate Confidential Information
at any time during or after the Executive's employment with the Cardinal Group,
except with prior written consent of the applicable Cardinal Group company, or
as otherwise required by law or legal process. All records, files, memoranda,
reports, customer lists, drawings, plans, documents and the like that the
Executive uses, prepares or comes into contact with during the course of the
Executive's employment shall remain the sole property of the Company and/or the
Cardinal Group, as applicable, and shall be turned over to the applicable
Cardinal Group company upon termination of the Executive's employment.
3.    Non-Recruitment of Cardinal Group Employees, etc. Executive shall not, at
any time during the Restricted Period (as defined in this Agreement), without
the prior written consent of the Company, engage in the following conduct (a
"Solicitation"):






--------------------------------------------------------------------------------


(i) directly or indirectly contact, solicit, recruit or employ whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who is or was at any time during the previous twelve months an employee,
representative, officer or director of the Cardinal Group; or (ii) take any
action to encourage or induce any employee, representative, officer or director
of the Cardinal Group to cease his or her relationship with the Cardinal Group
for any reason. A "Solicitation" does not include any recruitment of employees
for the Cardinal Group. The "Restricted Period" means the period of Executive's
employment with the Cardinal Group and the additional period ending twenty-four
months after the Executive’s date of termination of employment or date of
retirement, as applicable.


4.    No Competition -- Solicitation of Business. During the Restricted Period,
the Executive shall not (either directly or indirectly or as an officer, agent,
employee, partner or director of any other company, partnership or entity)
solicit, service, or accept on behalf of any competitor of the Cardinal Group
the business of (i) any customer of the Cardinal Group during the time of the
Executive's employment or at date of termination of employment, or (ii) any
potential customer of the Cardinal Group which the Executive knew to be an
identified, prospective purchaser of services or products of the Cardinal Group.
5.    No Competition -- Employment by Competitor. During the Restricted Period,
the Executive shall not invest in (other than in a publicly traded company with
a maximum investment of no more than 1% of outstanding shares), counsel, advise,
or be otherwise engaged or employed by, any entity or enterprise that is in
competition with the business conducted by any member of the Cardinal Group,
(other than a business that is not a significant business to the Cardinal Group
as a whole or to the entity or enterprise as a whole).
6.    No Disparagement.
(a)    The Executive and the Company shall at all times refrain from taking
actions or making statements, written or oral, that (A) denigrate, disparage or
defame the goodwill or reputation of Executive or the Cardinal Group, as the
case may be, or any of its trustees, officers, security holders, partners,
agents or former or current employees and directors, or (B) are intended to, or
may be reasonably expected to, adversely affect the morale of the employees of
the Cardinal Group. The Executive further agrees not to make any negative
statements to third parties relating to the Executive's employment or any aspect
of the businesses of Cardinal Group and not to make any statements to third
parties about the circumstances of the termination of the Executive's
employment, or about the Cardinal Group or its trustees, directors, officers,
security holders, partners, agents or former or current employees and directors,
except as may be required by a court or governmental body.
(b)    The Executive further agrees that, following termination of employment
for any reason, the Executive shall assist and cooperate with the Company with
regard to any matter or project in which the Executive was involved during the
Executive's employment with the Company, including but not limited to any
litigation that may be pending or may arise after such termination of
employment. Further, the Executive agrees to notify the Company at the earliest
opportunity of any contact that is made by any third parties concerning any such
matter or project. The Company shall not unreasonably request such cooperation
of Executive and shall cooperate with the Executive in scheduling any assistance
by the Executive, taking into account the Executive’s business and personal
affairs, and shall compensate the Executive for any lost wages or expenses
associated with such cooperation and assistance.

2

--------------------------------------------------------------------------------




7.    Inventions. All plans, discoveries and improvements, whether patentable or
unpatentable, made or devised by the Executive, whether alone or jointly with
others, from the date of the Executive's initial employment by the Company and
continuing until the end of any period during which the Executive is employed by
the Cardinal Group, relating or pertaining in any way to the Executive's
employment with or the business of the Cardinal Group, shall be promptly
disclosed in writing to the Secretary of the Board and are hereby transferred to
and shall redound to the benefit of the Company, and shall become and remain its
sole and exclusive property. The Executive agrees to execute any assignment to
the Company or its nominee, of the Executive's entire right, title and interest
in and to any such discoveries and improvements and to execute any other
instruments and documents requisite or desirable in applying for and obtaining
patents, trademarks or copyrights, at the expense of the Company, with respect
thereto in the United States and in all foreign countries, that may be required
by the Company. The Executive further agrees at all times to cooperate to the
extent and in the manner required by the Company, in the prosecution or defense
of any patent or copyright claims or any litigation, or other proceeding
involving any trade secrets, processes, discoveries or improvements covered by
this Agreement, but all necessary expenses thereof shall be paid by the Company.
8.    Acknowledgement and Enforcement. The Executive acknowledges and agrees
that: (A) the purpose of the foregoing covenants, including without limitation
the noncompetition covenants of Sections 4 and 5, is to protect the goodwill,
trade secrets and other Confidential Information of the Company; (B) because of
the nature of the business in which the Cardinal Group is engaged and because of
the nature of the Confidential Information to which the Executive has access,
the Company would suffer irreparable harm and it would be impractical and
excessively difficult to determine the actual damages of the Cardinal Group in
the event the Executive breached any of the covenants of this Agreement; and (C)
remedies at law (such as monetary damages) for any breach of the Executive's
obligations under this Agreement would be inadequate. The Executive therefore
agrees and consents that if the Executive commits any breach of a covenant under
this Agreement or threatens to commit any such breach, the Company shall have
the right (in addition to, and not in lieu of, any other right or remedy that
may be available to it) to temporary and permanent injunctive relief from a
court of competent jurisdiction, without posting any bond or other security and
without the necessity of proof of actual damage.
9.    Miscellaneous.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, without reference to principles of conflict of laws.
If, under any such law, any portion of this Agreement is at any time deemed to
be in conflict with any applicable statute, rule, regulation or ordinance, such
portion shall be deemed to be modified or altered to conform thereto. The
parties hereto irrevocably agree to submit to the jurisdiction and venue of the
courts of the State of Ohio in any action or proceeding brought with respect to
or in connection with this Agreement. The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect. This Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

3

--------------------------------------------------------------------------------


(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:    At the most recent address on file for the Executive at
the Company.


If to the Company:     Cardinal Health, Inc.
7000 Cardinal Place
Dublin, Ohio 43017
Attention: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with the law.
(d)    The Executive's or the Company's failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the day and year first above written.






/s/ DONALD M. CASEY, JR.    
Donald M. Casey, Jr.
Execution Date: April 10, 2012




CARDINAL HEALTH, INC.




/s/ CAROLE WATKINS        
By: Carole Watkins
Its: Chief Human Resources Officer
Execution Date: April 9, 2012



4